UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from: to Commission File Number: 000-28457 RedFin Network, Inc. (Exact name of registrant as specified in its charter) Nevada 86-0955239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1500 West Cypress Creek Road Suite 411 Ft. Lauderdale, Florida (Address of principal executive offices) (Zip Code) (954) 769-1335 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (subsection 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The number of outstanding shares of the issuer’s common stock, $0.001 par value, as of August 8, 2012 was 87,415,428. 1 PART I: FINANCIAL INFORMATION Page Item 1. Financial Statements: 3 Consolidated Balance Sheets– June 30, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Operations(Unaudited) Three and Six MonthsEnded June30, 2012 and 2011 4 Consolidated Statements of Cash Flows (Unaudited)Six Months EndedJune 30, 2012and2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PART II: OTHER INFORMATION 18 Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults upon Senior Securities. 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information. 18 Item 6. Exhibits 19 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements.These factors include, but are not limited to, our ability to implement our business plan and generate revenues, our ability to raise sufficient capital to fund our operations and pay our obligations as they become due, economic, political and market conditions and fluctuations, government and industry regulation, U.S. and global competition, and other factors.Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this quarterly report and our annual report on Form 10-K for the year ended December 31, 2011, including the risks described in Item 1A. - Risk Factors, in their entirety. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. Unless specifically set forth to the contrary, when used in this report the terms “RedFin", "we"", "our", the "Company" and similar terms refer to RedFin Network, Inc, a Nevada corporation formerly known as Secured Financial Network, Inc. and our subsidiary.In addition, when used herein and unless specifically set forth to the contrary, “2012” refers to the year ending December 31, 2012 and “2011” refers to the year ended December 31, 2011.The information which appears on our website at www.redfinnet.com is not part of this report. 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements REDFIN NETWORK, INC. CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) CURRENT ASSETS Accounts receivable, Net Employee Advances Note Receivable - Inventory Prepaid Expenses Total Current Assets FURNITURE AND EQUIPMENT (NET) OTHER ASSETS Refundable Deposits Intangible, Net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Cash Overdraft Accounts Payable Deposits Payable Accrued Expenses Notes Payable Lines of Credit Convertible Notes Derivative and Liquidating Liabilities Total Current Liabilities LONG TERM LIABILITIES Notes Payable Total Long Term Liabilites STOCKHOLDERS' DEFICIT Preferred Stock authorized is 20,000,000 shares at $0.001 par value. None issued and outstanding. Common Stock authorized is 250,000,000 shares at $0.001 par value.Issued and outstanding on June 30, 2012 is 87,415,428 and December 31, 2011 is 82,512,796 shares. Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these statements 3 REDFIN NETWORK, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, REVENUES Sales $ Cost of Goods Sold Total Gross Income EXPENSES Administrative Expenses Professional and Consulting Depreciation and Amortization Total Expenses Net Loss from operations before other income (expense) Interest Income (Expense) Other Income (Expense) - 16 Derivative and Liquidating Income (Expenses) ) Net loss before Provision for Income Taxes ) Provision for Income Taxes - NET LOSS $ ) $ ) $ ) $ ) Basic and Diluted Net Loss per Common Share $ ) $ ) $ ) $ ) Weighted Average Number of Shares Common Shares Outstanding - basic and diluted The accompanying notes are an integral part of these statements 4 REDFIN NETWORK, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Cash Flows From Operating Activities: Net Loss $ ) $ ) Adjustments to Net Loss: Derivative and Liquidating Expenses ) Depreciation Amortization Equity Issued for Sevices and Interest Adjustments to Reconcile Net Loss to Net Cash Provided by (Used) by Operating Activities: Changes in Assets and Liabilities: Inventory ) Employee Advances ) Customer Deposits ) Product Deposits ) Accrued Expenses ) Accounts Receivable ) Accounts Payable ) ) Net Cash Provided by (Used) by Operating Activities ) ) Cash Flows From Investing Activities: Notes Receivable ) - Refundable Deposits - ) Purchase of Software / Equipment ) ) Net Cash Provided by (Used) by Investing Activities ) ) Cash Flows From Financing Activities: Notes Payable Repayment of Notes Payable ) - Cash Overdraft ) ) Line of Credit Loans Payable - Officers Sale of Common Stock - Repayment of Loans Payable officers ) - Net Cash Provided by Financing Activities Net Change in Cash - - Cash and Cash Equivalents - Beginning - - Cash and Cash Equivalents - Ending $
